Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 12/17/2021:
Claims 1-30 have been examined.
Claims 1-2, 11-12, 18-19 and 29-30 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-30 from the previous Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 7, 9-15, 22-23 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Avitzur (Pub. No.: US 2013/0006484A1) in view of Zimmerman (US Pat. No.: 6880643B1), further in view of YAMASHITA (Pub. No.: US 2021/0002853A1), and further in view of Clark (Pub. No.: US 2008/0097672A1).
As per claims 1 and 29-30, Avitzur discloses through the invention (see entire document), a method / non-transitory computer readable storage medium / system for filling earth at a site (see entire document, particularly fig. 1-2, abstract, Para [0014, 0016, 0019-0020, 0023] – teaching autonomous operation(s) of an earth moving machine), comprising: 
accessing, from a computer memory communicatively coupled to an excavation vehicle (EV), an elevation map of the site, the elevation map describing a current elevation for earth at each locations of a plurality of locations within the site (see entire document, particularly fig. 1-2, abstract, Para [0015, 0017-0020, 0039-0047, 0051] – teaching providing mapping data in respect of a mission area; determining a position of the EMM in respect of the mission area; determining, based on at least the mapping data and the mission objective, one or more segments within the mission area, wherein each segment is associated with a disposal point; mission computer configured to receive data in respect of a mission, the data that includes at least a mission objective; the mission computer configured to: generate a map of the mission area based on the data; determine, based on at least the map and the mission objective, at least one segment within the mission area, wherein each segment is associated with a disposal point; and calculate, based on at least the mission objective, the map, a length of the at least one segment and shoving capability data of the earth moving machine (EMM), an implement trajectory of the at least one implement along the segment, such that matter is accumulated by the at least one implement along the segment as the EMM progresses and upon arrival to the disposal point the accumulated matter is disposed); 
executing, with a computer communicatively coupled to the excavation vehicle, a set of instructions (see entire document, particularly fig. 1-2, Para [0031-0033] – teaching computer program stored in a computer readable storage medium; variety of programming languages may be used to implement the teachings of the inventions) comprising: 
relocating/transporting/moving earth from a first of the locations within site, with a tool physically coupled to the EV, to a second of the locations, the second location located a physical distance away from the first location (see 
recording an updated elevation of earth at the second location with a sensor mounted on the EV (see entire document, particularly fig. 1-3, Para [0043-0044, 0051, 0054-0055, 0067, 0070, 0072-0077] – teaching updating and storing the mapping data (and map) in a data-repository associated with Mission Computer 140).
Avitzur does not explicitly disclose through the invention, or is missing a digital file of the site; the digital file describing a target elevation for earth at each location of the plurality of locations; identifying, from the elevation map, a first location of the plurality of locations where the current elevation is above a target elevation at the first location of the site; identifying a second location of the plurality of locations where the current elevation is below the target elevation based on a comparison of the elevation map to the digital file, the second location located a physical distance away from the first location; determining a target tool path between the first location and the second location based on stored sensor data used to generate the elevation map of the site, the target tool path comprising a set of coordinates within a coordinate space of the site and instructions for the EV to navigate along the set coordinates; retrieving earth from a first location of the plurality of the locations within the site with a tool physically coupled to the EV; navigating the tool along the target tool path to the second location; positioning a leading edge of the tool above a surface of the second location; releasing the earth retrieved from the first location from the tool onto the surface of the second location.  
However, Zimmerman teaches through the invention (see entire document), particularly in fig. 1-3, c1, lines 30-33, step of leveling that includes the operations of cutting as well as filling: the areas that are at a higher level than the desired level that are cut, while the areas that are at a lower level that are filled with soil.
Zimmerman further teaches through the invention (see entire document), particularly in fig. 3, c4, line 5 through c5, line 33, user interface device 132 that provides the following information: the position of work implement 118 in the field--302; the height of work implement 118 above or below the nominal plane--304 to 310; the status and accuracy of the antenna--312 and 314; and the current slope of the plane being leveled 316; text box 304 that displays the on-grade elevation of the field; similarly, text box 306 that displays the current elevation of the field; color bar 308 
Zimmerman further teaches through the invention (see entire document), particularly in fig. 1-3, c7, line 1 through c8, line 25, determining offset height between the cut and fill regions in the field; use cut-and-fill map; the cut-and-fill map depicting the difference between the current map and the desired grade map thereafter constructed to act as a reference for leveling; the cut-and-fill map that is commonly used in land-leveling: a cut-and-fill map as a grid showing the amount of material that must be added or removed to achieve the desired grade; operation of cutting and filling that is repeated until the field is completely leveled. 
The Examiner finds that the above, in the Zimmerman reference, teaches on “digital file of the site that describes a target elevation for earth at each location of the plural locations; step for identifying, from elevation data base/map, first location of the plural locations with current elevation that is above target elevation at the first location of the site; step for identifying a second location of the plural locations with current elevation that is below the target elevation based on a comparison of the elevation data base/map to the digital file” in the instant application.
Additionally, although Zimmerman reference does not teach on a well-known in the art excavator (EV in the instant application), the Examiner finds that Zimmerman reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Zimmerman teach on earth-moving machines that are being configured or programmed to level earth material by moving the same earth material from a location(s) at higher elevation(s) to a location(s) at lower elevation(s), in other words the same earth material that is being cut off at location(s) that is at higher elevation(s) is being moved to be filled in at location(s) that is at lower elevation(s). 
YAMASHITA, in turn, teaches through the invention (see entire document), particularly in fig. 1-3, Para [0050-0051], applying an ON operation to the automatic operation switch 55, and further applying a predetermined operation to a predetermined operation lever for starting the actual movement of the bucket 30 (for example, an arm operation lever for moving the arm 20); with this operation, the controller 60 that determines a target movement path of the bucket 30 based on the current position of the construction machine 1 that is grasped from the GNSS signal input from the GNSS receiver 50, the inclination angle of the slewing body 3 that is grasped from the detection signal input from the inclination sensor 52, and work information stored in advance, that is, information on the actual topography of the work site and information on the target topography by excavation work (information on the position and orientation of the target construction surface St indicated by the two-dot chain line in FIG. 2), and further determine the trajectory of the target posture of the boom 10, the arm 20, and the bucket 30 (time-series pattern) respect to the pitch direction for realizing the target movement; the target posture of the bucket 30 determined, for example, so as to make a ground contact wall surface 30f (or the distal end portion of the claw portion 30a) follow the target construction surface St, as shown in FIG. 2, after the claw portion 30a of the bucket 30 bites into the ground, the ground contact wall surface 30f being a wall surface from the bottom portion 30b of the bucket 30 to the claw portion 30a.
The Examiner finds that the above “target movement path of the bucket;” “work information stored in advance that is actual topography of the work site and information on the target topography by excavation work;” “trajectory of the target posture of the boom 10, the arm 20, and the bucket 30 (time-series pattern),” in the YAMASHITA reference, teach on “determining a target tool path between first location and second location based on stored sensor data used to generate elevation map of site, the target tool path comprising a set of coordinates within a coordinate space of the site and instructions for the EV to navigate along the set coordinates; navigating the tool along the target tool path” in the instant application.
Clark, in turn, teaches through the invention (see entire document), particularly in fig. 1-2, Para [0029-0033], system 14 with bucket 20 that retrieves/digs out material from one elevation and dumps the retrieved/dug out material onto or at another desired elevation.   
Clark further teaches through the invention (see entire document), particularly in abstract, control a sequence of bucket orientations whereby an implement system of the machine interacts with the material, responsive to the sensed values, wherein the Examiner finds that the above, in the Clark reference, teaches on “navigating the tool to a second of the locations, the second location located a physical distance away from the first location” in the instant application.
Clark further teaches through the invention (see entire document), particularly in fig. 1, Para [0016, 0019], a plurality of actuators, which may be hydraulic actuators, configured to move implement system 14 through a work cycle.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Zimmerman. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to level land using a satellite navigation system; to provide a land-leveling system with a large area of coverage with acceptable tolerances; to provide a land-leveling system that can operate when the visibility is zero; to provide a land-leveling system wherein the cut-regions do not need to be re-surveyed for verification (see entire Zimmerman document, particularly c2, lies 56-67); 
by incorporating, applying and utilizing the above steps, technique and features as taught by YAMASHITA. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a construction machine capable of reducing a resistance that a bucket receives from the ground and improving smoothness of a construction surface (see entire YAMASHITA document, particularly Para [0008]); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Clark. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control a sequence of bucket orientations whereby an implement system of the machine interacts with the material, responsive to the sensed values (see entire Clark document, particularly abstract).

As per claim 2, Avitzur further discloses through the invention (see entire document), elevation map that comprises an array of coordinate locations, each coordinate location of the array associated with an elevation of earth at the coordinate location (see entire document, particularly fig. 1-3, Para [0043, 0052, 0057, 0069]). 

As per claim 3, Avitzur further discloses through the invention (see entire document), earth from the first location that is at a higher elevation than earth at the second location (see entire document, particularly fig. 1-3, Para [0047-0054]). 

As per claim 7, Avitzur further discloses through the invention (see entire document), recording data with one or more sensors mounted on the EV; updating a virtual representation of the site based on the recorded data, the virtual 

As per claim 9, Avitzur further discloses through the invention (see entire document), measuring relative position of the tool by measuring a distribution of hydraulic pressure between a drive system of the EV and the tool, the distribution determining an orientation of the tool and a position of the EV within a coordinate space of the virtual representation (see entire document, particularly Para [0065-0067]). 

As per claim 10, Avitzur further discloses through the invention (see entire document), tracking an absolute position of a chassis within the coordinate space with a global positioning sensor mounted on the EV (see entire document, particularly Para [0042-0045, 0056-0060]); analyzing kinematic measurements to describe the hydraulic distribution of the EV, and determining the position of the tool relative to the chassis (see entire document, particularly Para [0065-0067]). 

As per claim 11, Avitzur further discloses through the invention (see entire document), measuring a quantity with a measurement sensor mounted on the EV and converting the measurement to an absolute position of the tool with a lookup table stored in the computer memory (see entire document, particularly Para [0069-0073]). 

As per claim 12, Avitzur further discloses through the invention (see entire document), measuring a quantity with the measurement sensor mounted on the EV and converting the measurement to an absolute position using forward kinematics (see entire document, particularly Para [0042-0045, 0056-0060; 0065-0067, 0069-0073]).  

As per claim 13, Avitzur further discloses through the invention (see entire document), generating, with the computer communicatively coupled to the EV, a comparison between a set of coordinates of the target elevation of the digital file and the updated elevation of the elevation map (see entire document, particularly Para [0075, 0085, 0090-0091]). 

As per claim 14, Avitzur further discloses through the invention (see entire document), responsive to the comparison indicating a threshold difference between the current elevation and target elevation, navigating, by the drive system, from the second location to the first location (see entire document, particularly Para [0083-0086, 0094-

As per claim 15, Avitzur further discloses through the invention (see entire document), responsive to the comparison indicating a threshold difference between the current elevation and target elevation, navigating, by the drive system, from the second location to a dump pile (see entire document, particularly Para [0083-0086, 0094-0096]); releasing the earth from the tool onto the surface of the dump pile; and navigating, by the drive system, from the dump pile to the first location (see entire document, particularly Para [0083-0086, 0094-0096]). 

As per claim 16, Avitzur further discloses through the invention (see entire document), responsive to the comparison indicating a threshold difference between the current elevation and target elevation, identifying a location in proximity to the second location at current elevations below the target elevation (see entire document, particularly Para [0083-0086, 0091-0096]); navigating, by the drive system, from the second location to the identified location; releasing the earth from the tool onto the surface of the identified location; and navigating, by the drive system, from the identified location to the first location (see entire document, particularly Para [0083-0086, 0091-0096]). 

As per claim 17, Avitzur further discloses through the invention (see entire document), recording, by the spatial sensor mounted to the EV, a volume of the earth released from the tool onto the surface of the second location without interrupting the movement of the tool along the surface of the second location (see entire document, particularly Para [0066, 0080-0084]). 

As per claim 22, Avitzur further discloses through the invention (see entire document), positioning the leading edge of the tool at a position in contact with the surface of the second location; and navigating the tool over the surface of the second location at a constant speed (see entire document, particularly Para [0063-0067, 0083-0087]). 

As per claim 23, Avitzur further discloses through the invention (see entire document), determining the distribution of hydraulic pressure to maintain the constant speed of the tool over the surface of the second location based on one or more of the following: a weight measurement for the earth in the tool; and a representation of a geometry of the leading edge profile of the tool (see entire document, particularly Para [0039, 0052-0054]). 

2.	Claims 4-6, 8 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Avitzur, Zimmerman, YAMASHITA and Clark, further in view of Paull (Pub. No.: US 2015/0081176A1).
As per claim 4, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from a computer controller physically coupled to the EV to a hydraulic system of the EV to allocate hydraulic pressure to allow the tool to be moved. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, Para [0045-0052, 0072, 0107, 0112], microprocessor 25 in commutation/connection with depth reference signal 30, sensors 20, positon sensor 15, the microprocessor 25 that sends voltage(s) to hydraulic pump to further actuate other system elements in accordance with reference signal 30 received; instructing to follow preprogrammed routines (e.g., 3D modeling profiles, geo-coordinate tracking, etc.); receiving a site plan and excavation instructions to level a surface in preparation for a foundation to be laid.   
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 5, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to move the EV towards the second location. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved 

As per claim 6, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to open the tool; and sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to adjust the angle of the tool relative to the ground surface.
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, Para [0045-0052, 0072, 0107, 0112], microprocessor 25 in commutation/connection with depth reference signal 30, sensors 20, positon sensor 15, the microprocessor 25 that sends voltage(s) to hydraulic pump to further actuate other system elements in accordance with reference signal 30 received; instructing to follow preprogrammed routines (e.g., 3D modeling profiles, geo-coordinate tracking, etc.); receiving a site plan and excavation instructions to level a surface in preparation for a foundation to be laid.   
Paull further teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 8, Avitzur further discloses through the invention (see entire document), spatial sensor mounted on the tool (see entire document, particularly fig. 1-2, Para [0041-0042, 0065] – teaching positioning utility that may include, for example, at least one laser scanner, a radar scanner, or other detection and ranging means, which enables for example, to determine the position of EMM 110 in respect of one or more reference points located in the mission area or in the vicinity of the mission area; utilizing the data received from positioning utility (e.g. DGPS 150 and INS 160), for example, for navigating EMM 110 to a pre-defined mission area, navigating and operating EMM 110 within the mission area and for positioning Implement 120).
Avitzur does not explicitly disclose through the invention, or is missing one or more sensors that comprise: an incline sensor mounted on the tool; a linear encoder mounted on the tool. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1, 15-16, Para [0080-0083, 0086, 0089, 0092], multiple angles to be set at separate points along the excavation (e.g., zero degrees for first ten feet, ten degree incline for the next ten feet, etc.), and/or that may be input to the system 400 from a software or an output of a software. For example, a 3D modelling or profiling software may define a complex excavation profile that the system 400 may receive and replicate using its sensors 15, 20, 465 and bucket 430; the desired angle that may be input by the operator through the display portion 480 and/or the joystick or like control interface 485.   
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

As per claim 18, Avitzur further discloses through the invention (see entire document), measuring, by the spatial sensor mounted to the EV, a tool fill level describing the volume of the earth within the tool; and responsive to measuring an amount of the earth in the tool to be below a threshold amount (see entire document, particularly Para [0079-0083, 0093-0096]). 
Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to halt the movement of the tool over the surface of the second location.
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved 

As per claim 19, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to position the leading edge of the tool such that the earth within the tool is within a field of view of the sensor mounted to the EV. 
However, Paull teaches through the invention (see entire document), particularly in fig. 1-6, 14-21, Para [0048-0052, 0055-0058, 0067], hydraulic system with operationally connected hydraulic pump, hydraulic cylinder(s) via hydraulic lines 450 so as to provide power to the hydraulic actuators 435, 440, 445 and control over the bucket 430.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Paull. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to maintain a predetermined grade while digging with a back hoe; to provide an improved means for guiding a track hoe bucket with a generally horizontally flat orientation while digging a generally horizontal path through soil (see entire Paull document, particularly Para [0006]).

3.	Claims 20-21 and 24-28 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Avitzur, Zimmerman, YAMASHITA and Clark, further in view of Congdon (Pub. No.: US 2008/0063473A1).
As per claim 20, Avitzur does not explicitly disclose through the invention, or is missing positioning the leading edge of the tool at a position in contact with the surface of the second location, contact with the surface of the second location detected by the measurement sensor mounted to the EV; positioning the leading edge of the tool at a position above the surface of the second location; and oscillating the leading edge of the tool between the position in contact with the surface and the second position above the surface to achieve a target compaction for earth at the second location, the target compaction representing a predetermined change in volume associated with the earth at the second location. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0024-0027, 0050-0052], directly or indirectly determining net compaction energy imparted to the work material by compactor 10, or some other compaction state parameter of interest; in a hydrostatic drive compactor machine, for example, rolling resistance that may be computed based on sensed hydraulic pressure and flow rate to give an 
Congdon further teaches through the invention (see entire document), particularly in fig. 1-4, Para [0018-0020, 0037, 0054-0056], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 21, Avitzur does not explicitly disclose through the invention, or is missing sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to adjust the position of the tool relative to the surface. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0018-0024], sensor 26 that may be coupled with electronic controller 30 via a communication line 31, whereas operator 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 24, Avitzur does not explicitly disclose through the invention, or is missing releasing, from the EV, a compaction probe below the surface of the second location; and measuring, by a compaction sensor mounted to the EV, a number of particles transmitted through the earth at the second location from the probe. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0021-0024], sensed rolling resistance that may indicate a relative compaction state of work material across which compactor 10 is moved; successive or periodic measurements, either direct or indirect, of relative compaction state or another work material compaction parameter that may be understood as defining a compaction response of the work material as compactor 10 is passed across a work area or region thereof.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work 

As per claim 25, Avitzur does not explicitly disclose through the invention, or is missing receiving, from the computer memory communicatively coupled to the EV, a target compaction for earth at the second location and a compaction graph relating the target compaction with a change in a volume for the earth at the second location, the change in volume representing a difference between the volume of earth at the second location before positioning the tool beneath a ground surface and after navigating the tool over the surface of the second location; measuring a current change in volume of earth at the second location using the spatial sensor mounted to the EV; and determining a current compaction level of the earth at the second location based on the target compaction of the compaction graph and the current change in volume of the earth at the second location. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], relatively poor closeness of fit that may indicate an aberrant condition such as an over compacted state.; if the work material is over compacted, that it may be damaged by successive compactor passes; the work material that may become brittle as it increases in density, resulting in failure, loosening or loss of compaction; thus, if over compaction is apparent or appears likely, an aberrant compaction response that may exist for a particular region of the work area, and hence, a compaction response disconformity, if other regions exhibit different compaction response.
Congdon further teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work 

As per claim 26, Avitzur does not explicitly disclose through the invention, or is missing identifying a type of earth at the second location, the types of earth at the second location including one or more of the following: soil, clay, and gravel. 
However, Congdon teaches through the invention (see entire document), particularly in Para [0020], "work material" that should be broadly construed herein, as the teachings of the present disclosure are considered to be generally applicable to most, if not all work material types,… soil, sand, gravel, concrete, asphalt, landfill trash, mixtures including any of the foregoing, etc., all contemplated as work materials suitable for use in worksite preparation via the methods and systems described herein.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 27, Avitzur does not explicitly disclose through the invention, or is missing a density measurement for earth at the second location before compaction; a density measurement for the earth at the second location after compaction; a soil cohesion measurement; and a particle size measurement for earth within the tool. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0021-0024], sensed rolling resistance that may indicate a relative compaction state of work material across which compactor 10 is moved; successive or periodic measurements, either direct or indirect, of relative compaction state or another work material compaction parameter that may be understood as defining a compaction response of the work material as compactor 10 is passed across a work area or region thereof.
Congdon further teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work area, and generate a compactor navigation signal responsive to the compaction response disconformity (see entire Congdon document, particularly Para [0009]).

As per claim 28, Avitzur does not explicitly disclose through the invention, or is missing compacting a plurality of sample of earths to a plurality of target compactions with the tool of the EV; recording a volume of each target compaction of the plurality with the spatial sensor mounted to the EV; determining a change in volume for each target compaction based on an initial volume measurement for each sample with the computer communicatively coupled to the EV; and generating a compaction graph relating the plurality of target compactions to the changes in volume. 
However, Congdon teaches through the invention (see entire document), particularly in fig. 1-4, Para [0042-0046, 0053-0057, 0063-0066], compactor 10 that may be steered along path P.sub.1 by an operator or by electronic controller 30 such that each of regions A and B is covered a plurality of times, typically via an equal number of preliminary compactor passes; during moving compactor 10 along path P.sub.1, relative rolling resistance that may be sensed via sensor 26, and position signals received via receiver 24; electronic controller 30 that may further utilize the position and compaction response information to determine a compaction response associated with regions A and B of work area W.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Avitzur by incorporating, applying and utilizing the above steps, technique and features as taught by Congdon. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order operate a compactor machine including moving the compactor machine within a work area; to determine a work material compaction response disconformity exists between at least two regions of the work .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662